                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


YAISHA HODGES,
                                                      Case No. 2:19-cv-4742
       Plaintiff,                                     Judge Michael H. Watson
                                                      Magistrate Judge Kimberly A. Jolson
       v.

FREDDIE RUFUS,

       Defendant.

                            REPORT AND RECOMMENDATION

       This matter is before the Court on Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis (Doc. 1).    On October 28, 2019, the Court ordered Plaintiff “to file an accurate

Application to Proceed in District Court Without Prepaying Fees or Costs detailing her actual

monthly expenses” and directed her to do so “on or before November 12, 2019.” (Doc. 3). That

deadline has passed, and Plaintiff has not complied with the Court’s Order. The Court, therefore,

issued a Show Cause Order directing Plaintiff to show cause on or before December 2, 2019 why

this action should not be dismissed for want of prosecution. Plaintiff failed to submit a response

to the Court’s Show Cause Order, and the time to do so has passed.

       The Court may dismiss an action for failure to prosecute under its inherent power to

control its docket, see Link v. Wabash R.R. Co., 370 U.S. 626, 629 (1962), or under Rule 41(b) of

the Federal Rules of Civil Procedure. Rule 41(b) provides, in pertinent part that “[i]f the plaintiff

fails to prosecute or comply with these rules or a court order, a defendant may move to dismiss

the action or any claim against it. Unless the dismissal order states otherwise, a dismissal under

this subdivision (b) ... operates as an adjudication on the merits.” The measure is available to the
Court “as a tool to effect management of its docket and avoidance of unnecessary burdens on the

tax-supported courts and opposing parties.” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999).

        The Sixth Circuit directs the district court to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal
        was ordered.

Schafer v. City of Defiance Police Dept., 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

        Despite the Court’s Show Cause Order explicitly warning Plaintiff of the risk of

dismissal for want of prosecution, Plaintiff has failed to prosecute this action. The Undersigned

concludes that Plaintiff has abandoned this action. Although this Court has a “favored practice

of reaching a disposition on the merits,” the Court’s “need to manage its docket, the interest in

expeditious resolution of litigation, and the risk of prejudice to the defendant” outweigh allowing

this case to linger. Little v. Yeutter, 984 F.2d 160, 162 (6th Cir. 1993). Finally, the Undersigned

has considered less drastic sanctions than dismissal but concludes that any such effort would be

futile given Plaintiff’s failure to participate in these proceedings.

        The Undersigned, therefore, RECOMMEDS that this case be dismissed for want of

prosecution.

                                     Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen



                                                   2
(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).     A judge of this Court shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the magistrate judge with instructions. 28 U.S.C.

§ 636(b)(1). Failure to object to the Report and Recommendation will result in a waiver of the

right to have the district judge review the Report and Recommendation de novo, and also

operates as a waiver of the right to appeal the decision of the District Court adopting the Report

and Recommendation. See Thomas v. Arn, 474 U.S. 140, 152–53 (1985).

       IT IS SO ORDERED.



Date: December 10, 2019                      /s/Kimberly A. Jolson
                                             KIMBERLY A. JOLSON
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
